Citation Nr: 0841245	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and LW


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1986 to 
September 1988.

This appeal to the Board of Veterans' Appeals (the Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The case was remanded by the Board in May 2006, November 2006 
and March 2008, the latter for the purposes of a Travel Board 
hearing.

The veteran and LW provided testimony, most recently before 
the undersigned Veterans Law Judge at the VARO on Travel 
Board in June 2008; a transcript is of record.  Tr.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has testified most recently that he is drawing 
Social Security Administration (SSA) benefits based on his 
psychiatric disability, specifically bipolar disorder and 
schizoaffective depression.  Tr. at 4.  He has reported that 
he was seen while in service for his mental health issues, 
but that service treatment and personnel records including 
the CID report are not available.  Tr. at 4-5.  He has 
described hospitalization after his abuse in service.  Tr. at 
5-6, 7-10.  Soon after service, he went to Denver at the St. 
Vincent's private facility and then VA at various locations 
in Colorado, Missouri, Ohio and elsewhere.  Tr. at 11-15, 21.  
He has specifically indicated that a VA mental health nurse 
in Little Rock (Fort Roots), CS, whom he names (See Tr. at 
17) could write up an opinion as to the relationship between 
his current problems as being the same as, and with a noted 
continuity to, those he had in service.  Tr. a 19.  

He also said that a former physician, who had seen him years 
ago, Dr. W, in Denver, could do the same.  Tr. at 19-20.  He 
indicated that VA records are not all of record.  He also was 
informed that it might be helpful if either of his ex-wives 
could write up a short brief of their observations as to his 
mental health since service.  Tr. at 32.  He also indicated 
that his mother might have letters confirming his in-service 
situation.  Tr. at 34. It was suggested that he contact 
others who might have known him soon after service for 
similar observations.  Tr. at 35-36.

The Board is mindful that, in a case such as this, where at 
least some service medical or other records may no longer be 
available, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The 
Court has also held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
See also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Moreover, the Court has also held, that VA 
must obtain SSA decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) A concerted attempt should be made 
to obtain all service treatment and 
personnel records including reports from 
or investigations with regard to Article 
15's, Courts Martial's, CIB files and any 
other disciplinary actions.  These should 
be added to the file.  The attempt to 
obtain such records, whether fruitful or 
not should be documented in the file.

    (b) Complete VA mental health records 
(e.g., in CO, MO, OH and elsewhere) should 
be obtained from all facilities wherein 
the veteran has been seen since service.  
All attempts to obtain these records must 
also be fully documented in the file.

    (c) Private treatment records for 
mental health care since service should be 
obtained, including those mentioned by the 
veteran in his recent hearing, after 
appropriate release and authorization from 
him.
    
    (d) The veteran should be asked to try 
to obtain written statements from family 
and friends who knew him before, during 
and after service to provide short 
observations as to his mental health and 
compare the times and symptoms involved.
    
    (e) He should be asked to provide 
copies (and envelopes if available) of 
letters with his family, including his 
mother, during service, which discuss his 
in-service experiences.
    
    (f) The RO must attempt to secure a 
copy of any decision of the Social 
Security Administration pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
upon which that decision was based. If 
these records are not available, or if the 
search for any such records yields 
negative results, that fact should clearly 
be documented in the claims file.  The 
veteran is to be notified in writing. 
Because SSA records are Federal records, 
if they cannot be secured, a written 
unavailability memorandum must be prepared 
and added to the claims folder.

2.  The case should be forwarded to the VA 
facility wherein he currently receives 
mental health care for an opinion by the 
care-givers including the named nurse and 
his psychiatrist and psychologist as to 
the association between his current mental 
heath problems and service.   

3.  The veteran should then be given a 
special psychiatric examination to include 
a review of the aggregate file including 
anything obtained pursuant to this REMAND, 
a copy of which should also be provided to 
the examiner.  

    The examiner should provide supported 
opinions with regard to (a) what is the 
correct diagnosis of any and all 
psychiatric disabilities in and since 
service; (b) what is the relationship 
between and impact on current problems and 
anything in or of service origin.

    As to each disorder diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 degree 
of probability) that such currently diagnosed 
disorder arose in or as a result of service (or 
pre-existed service and was aggravated 
therein), or arose after service or whether 
such is unlikely (i.e., less than a 50-50 
probability).  

    The examiner(s) should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  
    
4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for an acquired 
psychiatric disorder to include but not limited 
to PTSD on all potential bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


